      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 1 of 54



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

IN RE: XARELTO (RIVAROXABAN)         )              MDL No. 2592
PRODUCTS LIABILITY LITIGATION        )
                                     )              SECTION: L
                                     )              JUDGE FALLON
CARRIE TONON on behalf of MARK       )              MAG. JUDGE NORTH
TONON, and the Estate of MARK TONON, )
                                     )
    Plaintiff,                       )
                                     )              COMPLAINT AND JURY DEMAND
vs.                                  )
                                     )              Civil Action No.:
JANSSEN RESEARCH &                   )
DEVELOPMENT LLC f/k/a JOHNSON        )
AND JOHNSON PHARMACEUTICAL           )
RESEARCH AND DEVELOPMENT LLC, )
JANSSEN ORTHO LLC,                   )
JANSSEN PHARMACEUTICALS, INC.        )
f/k/a JANSSEN PHARMACEUTICA INC. )
f/k/a ORTHO-MCNEIL-JANSSEN           )
PHARMACEUTICALS, INC., JOHNSON )
& JOHNSON, BAYER HEALTHCARE          )
PHARMACEUTICALS, INC.,               )
BAYER PHARMA AG, BAYER               )
CORPORATION, BAYER HEALTHCARE )
LLC, BAYER HEALTHCARE AG, and        )
BAYER AG,                            )
                                     )
    Defendants.                      )
_____________________________________)


       Plaintiff Carrie Tonon, on behalf of Mark Tonon and the Estate of Mark Tonon, by and

through the undersigned counsel, upon information and belief, at all times hereinafter mentioned,

allege as follows:
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 2 of 54




                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, because

the amount in controversy as to the Plaintiff exceeds $75,000.00, exclusive of interest and costs,

and because there is complete diversity of citizenship between the Plaintiff and the Defendants.

       2.      This action is filed in this Court pursuant to Pre-Trial Order No. 9 (Direct Filing –

Stipulated) (Rec. Doc. 356). Pursuant to this Order and 28 U.S.C. § 1404(a), upon completion of

all pretrial proceedings applicable to cases before this Court, this action will be transferred to the

federal district court in the district where Decedent was injured or where Decedent resided at the

time of injury, after giving the parties an opportunity to meet and confer and be heard. The

defendants have stipulated that they will not assert any objection of improper venue pursuant to

Fed. R. Civ. P. 12(b) upon transfer consistent with the terms of the Court’s Pre-Trial Order.

Plaintiff states that the appropriate transfer venue under 28 U.S.C. § 1391, is the Second District

of Connecticut and the venue is proper in such district because a substantial part of the events or

omissions giving rise to the claim occurred in Connecticut, and because Defendants conduct

substantial business in Connecticut.

       3.      This Court has personal jurisdiction over Defendants as they have done

substantial business, have committed a tort in whole or in part, have substantial and continuing

contact with, and derive substantial revenue from goods used and consumed within the State of

Connecticut and throughout the United States. The Defendants actively sell, market and promote

its pharmaceutical product Xarelto to physicians and consumers throughout the United States and

including the State of Connecticut. Further, pursuant to 28 U.S.C. § 1407 and the December 12,




                                         Page 2 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 3 of 54



2014 Order of the Judicial Panel on Multidistrict Litigation, all Xarelto-related personal injury

claims have been consolidated before this Court.

                                   NATURE OF THE CASE

       4.      This action is brought on behalf of Mark Tonon and the Estate of Mark Tonon, by

Plaintiff Carrie Tonon. The Decedent used Xarelto also known as rivaroxaban, which is a

medication used to reduce the risk of stroke and systemic embolism in patients with non-valvular

atrial fibrillation, to treat deep vein thrombosis (hereinafter referred to as “DVT”) and pulmonary

embolism (hereinafter referred to as “PE”), to reduce the risk of recurrence of DVT and/or PE,

and for prophylaxis of DVT for patients undergoing hip and knee replacement surgery.

       5.      Defendants, JANSSEN RESEARCH & DEVELOPMENT LLC f/k/a JOHNSON

AND JOHNSON PHARMACEUTICAL RESEARCH AND DEVELOPMENT LLC, JANSSEN

ORTHO LLC, JANSSEN PHARMACEUTICALS, INC. f/k/a JANSSEN PHARMACEUTICA

INC. f/k/a ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC., JOHNSON &

JOHNSON, BAYER HEALTHCARE PHARMACEUTICALS, INC., BAYER PHARMA AG,

BAYER CORPORATION, BAYER HEALTHCARE LLC, BAYER HEALTHCARE AG, and

BAYER AG (hereinafter collectively referred to as “Defendants”) designed, researched,

manufactured, tested, advertised, promoted, marketed, sold, and distributed Xarelto.

       6.      When warning of safety and risks of Xarelto, Defendants negligently and/or

fraudulently represented to the medical and healthcare community, the Food and Drug

Administration (hereinafter referred to as the “FDA”), to Decedent and the public in general, that

Xarelto had been tested and was found to be safe and/or effective for its indicated use.

       7.      Defendants concealed their knowledge of Xarelto’s defects, from Decedent, the

FDA, the public in general and/or the medical community specifically.




                                        Page 3 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 4 of 54



       8.      These representations were made by Defendants with the intent of defrauding and

deceiving Decedent, the public in general, and the medical and healthcare community in

particular, and were made with the intent of inducing the public in general, and the medical

community in particular, to recommend, dispense and/or purchase Xarelto for use to reduce the

risk of stroke and systemic embolism in patients with non-valvular atrial fibrillation, to treat

DVT and PE, to reduce the risk of recurrence of DVT and/or PE, and for prophylaxis of DVT for

patients undergoing hip and knee replacement surgery, all of which evinced a callous, reckless,

willful, depraved indifference to health, safety and welfare of the Decedent herein.

       9.      Defendants negligently and improperly failed to perform sufficient tests, if any,

on humans using Xarelto during clinical trials, forcing Decedent, and Decedent’s physicians,

hospitals, and/or the FDA, to rely on safety information that applies to other non-valvular atrial

fibrillation treatment and DVT/PE treatment and prophylaxis, which does not entirely and/or

necessarily apply to Xarelto whatsoever.

       10.     As a result of the foregoing acts and omissions, the Decedent was caused to suffer

serious and dangerous side effects including inter alia life-threatening bleeding, as well as other

severe and personal injuries which are permanent and lasting in nature, physical pain and mental

anguish, including diminished enjoyment of life. Decedent herein has sustained certain of the

above health consequences due to Decedent’s use of Xarelto.

       11.     Defendants concealed their knowledge of the defects in their products from the

Decedent, and Decedent’s physicians, hospitals, pharmacists, the FDA, and the public in general.

       12.     Consequently, Decedent seeks compensatory damages as a result of Decedent’s

use of the Xarelto, which has caused Decedent to suffer from life-threatening bleeding, as well as

other severe and personal injuries, which are permanent and lasting in nature, physical pain and




                                        Page 4 of 54
       Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 5 of 54



mental anguish, including diminished enjoyment of life, as well as the need for medical

treatment, follow-up care, and/or medications.

                                      PARTY PLAINTIFFS

        13.      Plaintiff-Decedent, Mark Tonon, at all times relevant hereto, was a citizen and

resident of the State of Connecticut, who, upon information and belief, suffered personal injuries,

as a result of his use of Xarelto. Mark Tonon, Deceased, died on January 31, 2017 in Bristol,

Connecticut.

        14.      Plaintiff Carrie Tonnon is a citizen and resident of the State of Connecticut, who,

upon information and belief, has suffered loss as result of Mark Tonon’s use of Xarelto.

        15.      Plaintiff Carrie Tonon is the spouse of Mark Tonon, Deceased (Decedent) and

duly appointed Executrix of the Estate of Mark Tonon by virtue of his Last Will and Testament.

        16.      Upon information and belief, Decedent was prescribed Xarelto in the State of

Connecticut, in or around May 2016, upon direction of Decedent’s physician for the treatment of

atrial fibrillation.

        17.      Upon information and belief, Decedent began using Xarelto on or around May 25,

2016 until approximately January 31, 2017.

        18.      Upon information and belief, and as a direct and proximate result of the use of

Defendants’ Xarelto, Decedent experienced a heart attack on or about January 31, 2017.

        19.      Decedent was admitted into the hospital on January 31, 2017, and suffered life-

threatening damages from the use of Xarelto, and was caused to sustain severe and permanent

personal injuries, pain, suffering, and emotional distress.

        20.      As a direct and proximate result of the use of Defendants’ Xarelto, Decedent

suffered serious and dangerous side effects, as well as other severe and personal injuries which




                                         Page 5 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 6 of 54



are permanent and lasting in nature, physical pain and mental anguish, diminished enjoyment of

life, and financial expenses for hospitalization and medical care.

       21.     Decedent has since passed away; accordingly, the Plaintiff brings all such causes

of action on behalf of Decedent and in the name of the Decedent’s Estate for these damages.

                                      PARTY DEFENDANTS

       22.     Upon    information     and   belief,   Defendant     JANSSEN   RESEARCH       &

DEVELOPMENT           LLC     f/k/a    JOHNSON         AND    JOHNSON      RESEARCH       AND

DEVELOPMENT LLC (hereinafter referred to as “JANSSEN R&D”) is a limited liability

company organized under the laws of New Jersey, with a principal place of business at One

Johnson & Johnson Plaza, New Brunswick, Middlesex County, New Jersey 08933. Defendant

JANSSEN R&D’s sole member is Centocor Research & Development, Inc., which is a

Pennsylvania corporation with a principal place of business at 1125 Trenton-Harbourton Road,

Titusville, New Jersey 08560. Accordingly, JANSSEN R&D is a citizen of Pennsylvania and

New Jersey for purposes of determining diversity under 28 U.S.C. § 1332. Defendant JANSSEN

R&D is the holder of the approved New Drug Application (“NDA”) for Xarelto as well as the

supplemental NDA.

       23.     As part of its business, JANSSEN R&D is involved in the research, development,

sales, and marketing of pharmaceutical products including Xarelto and rivaroxaban.

       24.     Upon information and belief, Defendant JANSSEN R&D has transacted and

conducted business in the State of Connecticut.

       25.     Upon information and belief, Defendant JANSSEN R&D has derived substantial

revenue from goods and products used in the State of Connecticut.

       26.     Upon information and belief, Defendant, JANSSEN R&D, expected or should




                                        Page 6 of 54
       Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 7 of 54



have expected its acts to have consequence within the United States of America including the

State of Connecticut, and derived substantial revenue from interstate commerce within the

United States and, more particularly, the State of Connecticut.

       27.     Upon information and belief, and at all relevant times, Defendant, JANSSEN

R&D, was in the business of and did design, research, manufacture, test, advertise, promote,

market, sell, and distribute the drug Xarelto for use as an oral anticoagulant, the primary

purposes of which are to reduce the risk of stroke and systemic embolism in patients with non-

valvular atrial fibrillation, to treat DVT and PE, to reduce the risk of recurrence of DVT and/or

PE, and for prophylaxis of DVT for patients undergoing hip and knee replacement surgery.

       28.     Upon information and belief, Defendant JANSSEN PHARMACEUTICALS,

INC.   f/k/a   JANSSEN      PHARMACEUTICA              INC.   f/k/a   ORTHO-MCNEIL-JANSSEN

PHARMACEUTICALS, INC. (hereinafter referred to as “JANSSEN PHARM”) is a

Pennsylvania corporation, having a principal place of business at 1125 Trenton-Harbourton

Road, Titusville, New Jersey 08560.

       29.     As part of its business, JANSSEN PHARM is involved in the research,

development, sales, and marketing of pharmaceutical products including Xarelto and

rivaroxaban.

       30.     Upon information and belief, Defendant, JANSSEN PHARM has transacted and

conducted business in the State of Connecticut.

       31.     Upon information and belief, Defendant, JANSSEN PHARM, has derived

substantial revenue from goods and products used in the State of Connecticut.

       32.     Upon information and belief, Defendant, JANSSEN PHARM, expected or should

have expected its acts to have consequence within the United States of America including the




                                        Page 7 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 8 of 54



State of Connecticut, and derived substantial revenue from interstate commerce within the

United States and, more particularly, the State of Connecticut.

       33.       Upon information and belief, and at all relevant times, Defendant, JANSSEN

PHARM, was in the business of and did design, research, manufacture, test, advertise, promote,

market, sell, and distribute the drug Xarelto for use as an oral anticoagulant, the primary

purposes of which are to reduce the risk of stroke and systemic embolism in patients with non-

valvular atrial fibrillation, to treat DVT and PE, to reduce the risk of recurrence of DVT and/or

PE, and for prophylaxis of DVT for patients undergoing hip and knee replacement surgery.

       34.       Upon information and belief, Defendant JANSSEN ORTHO LLC (hereinafter

referred to as “JANSSEN ORTHO”) is a limited liability company organized under the laws of

Delaware, having a principal place of business at Stateroad 933 Km 0 1, Street Statero, Gurabo,

Puerto Rico 00778. Defendant JANSSEN ORTHO is a subsidiary of Johnson & Johnson. The

only member of JANSSEN ORTHO LLC is OMJ PR Holdings, which is incorporated in Ireland

with a principal place of business in Puerto Rico. Accordingly, JANSSEN ORTHO LLC is a

citizen of Delaware, Ireland and Puerto Rico for purposes of determining diversity under 28

U.S.C. § 1332.

       35.       As part of its business, JANSSEN ORTHO is involved in the research,

development, sales, and marketing of pharmaceutical products including Xarelto and

rivaroxaban.

       36.       Upon information and belief, Defendant, JANSSEN ORTHO has transacted and

conducted business in the State of Connecticut.

       37.       Upon information and belief, Defendant, JANSSEN ORTHO, has derived

substantial revenue from goods and products used in the State of Connecticut.




                                        Page 8 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 9 of 54



       38.      Upon information and belief, Defendant, JANSSEN ORTHO, expected or should

have expected its acts to have consequence within the United States of America including the

State of Connecticut, and derived substantial revenue from interstate commerce within the

United States and, more particularly, the State of Connecticut.

       39.      Upon information and belief, and at all relevant times, Defendant, JANSSEN

ORTHO, was in the business of and did design, research, manufacture, test, advertise, promote,

market, sell, and distribute the drug Xarelto for use as an oral anticoagulant, the primary

purposes of which are to reduce the risk of stroke and systemic embolism in patients with non-

valvular atrial fibrillation, to treat DVT and PE, to reduce the risk of recurrence of DVT and/or

PE, and for prophylaxis of DVT for patients undergoing hip and knee replacement surgery.

       40.      Upon information and belief, Defendant JOHNSON & JOHNSON (hereinafter

referred to as “J&J”) is a corporation organized under the laws of New Jersey with its principal

place of business at One Johnson & Johnson Plaza, New Brunswick, Middlesex County, New

Jersey 08933.

       41.      As a part of its business, Defendant J&J is and at all relevant times was, involved

in the research, development, packaging, labeling, sales, and/or marketing of pharmaceutical

products including Xarelto. Defendant J&J manufactures, markets and sells a wide range of

pharmaceutical products including Xarelto (rivaroxaban).

       42.      Upon information and belief, Defendant J&J has transacted and conducted

business in the State of Connecticut.

       43.      Upon information and belief, Defendant J&J has derived substantial revenue from

goods and products used in the State of Connecticut.




                                        Page 9 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 10 of 54



       44.     Upon information and belief, Defendant J&J expected or should have expected its

acts to have consequence within the United States of America including the State of Connecticut,

and derived substantial revenue from interstate commerce within the United States and, more

particularly, the State of Connecticut.

       45.     Upon     information       and    belief,   Defendant    BAYER     HEALTHCARE

PHARMACEUTICALS, INC. is, and at all relevant times was, a corporation organized under

the laws of the State of Delaware, with its principal place of business in the State of New Jersey.

       46.     Defendant BAYER HEALTHCARE PHARMACEUTICALS, INC. was formerly

known as Berlex Laboratories, Inc., which was formerly known as Berlex, Inc. and BAYER

HEALTHCARE PHARMACEUTICALS, INC. is the same corporate entity as Berlex, Inc. and

Berlex Laboratories, Inc.

       47.     As part of its business, BAYER HEALTHCARE PHARMACEUTICALS, INC.

is involved in the research, development, sales, and marketing of pharmaceutical products

including Xarelto and rivaroxaban.

       48.     Upon     information       and    belief,   Defendant,   BAYER     HEALTHCARE

PHARMACEUTICALS, INC., has transacted and conducted business in the State of

Connecticut.

       49.     Upon     information       and    belief,   Defendant,   BAYER     HEALTHCARE

PHARMACEUTICALS, INC., has derived substantial revenue from goods and products used in

the State of Connecticut.

       50.     Upon     information       and    belief,   Defendant,   BAYER     HEALTHCARE

PHARMACEUTICALS, INC., expected or should have expected its acts to have consequence

within the United States of America including the State of California, and derived substantial




                                          Page 10 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 11 of 54



revenue from interstate commerce within the United States and, more particularly, the State of

Connecticut.

       51.     Upon information and belief, and at all relevant times, Defendant, BAYER

HEALTHCARE PHARMACEUTICALS, INC., was in the business of and did design, research,

manufacture, test, advertise, promote, market, sell, and distribute the drug Xarelto for use as an

oral anticoagulant, the primary purposes of which are to reduce the risk of stroke and systemic

embolism in patients with non-valvular atrial fibrillation, to treat DVT and PE, to reduce the risk

of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip and

knee replacement surgery.

       52.     Upon information and belief, Defendant BAYER PHARMA AG is a

pharmaceutical company domiciled in Germany.

       53.     Defendant BAYER PHARMA AG is formerly known as Bayer Schering Pharma

AG and is the same corporate entity as Bayer Schering Pharma AG. Bayer Schering Pharma AG

is formerly known as Schering AG and is the same corporate entity as Schering AG.

       54.     Upon information and belief, Schering AG was renamed Bayer Schering Pharma

AG effective December 29, 2006.

       55.     Upon information and belief, Bayer Schering Pharma AG was renamed BAYER

PHARMA AG effective July 1, 2011.

       56.     As part of its business, BAYER PHARMA AG is involved in the research,

development, sales, and marketing of pharmaceutical products including Xarelto and

rivaroxaban.

       57.     Upon information and belief, Defendant, BAYER PHARMA AG, has transacted

and conducted business in the State of Connecticut.




                                       Page 11 of 54
     Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 12 of 54



         58.   Upon information and belief, Defendant, BAYER PHARMA AG, has derived

substantial revenue from goods and products used in the State of Connecticut.

         59.   Upon information and belief, Defendant, BAYER PHARMA AG, expected or

should have expected its acts to have consequence within the United States of America including

the State of Connecticut, and derived substantial revenue from interstate commerce within the

United States and, more particularly, the State of Connecticut.

         60.   Upon information and belief, and at all relevant times, Defendant, BAYER

PHARMA AG, was in the business of and did design, research, manufacture, test, advertise,

promote, market, sell, and distribute the drug Xarelto for use as an oral anticoagulant, the

primary purposes of which are to reduce the risk of stroke and systemic embolism in patients

with non-valvular atrial fibrillation, to treat DVT and PE, to reduce the risk of recurrence of

DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee replacement

surgery.

         61.   Upon information and belief, Defendant BAYER CORPORATION is an Indiana

corporation with its principal place of business at 100 Bayer Road, Pittsburgh, Pennsylvania

15205.

         62.   Upon information and belief, Defendant BAYER CORPORATION is the sole

member of BAYER HEALTHCARE LLC, which owns 100% of Schering Berlin, Inc., which

owns 100% of Defendant BAYER HEALTHCARE PHARMACEUTICALS, INC. As such,

Defendant BAYER CORPORATION is a parent of Defendant BAYER HEALTHCARE

PHARMACEUTICALS, INC.

         63.   At relevant times, Defendant BAYER CORPORATION was engaged in the

business of researching, developing, designing, licensing, manufacturing, distributing, selling,




                                       Page 12 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 13 of 54



marketing, and/or introducing into interstate commerce, either directly or indirectly through third

parties or related entities, its products, including the prescription drug Xarelto.

       64.     At relevant times, Defendant BAYER CORPORATION conducted regular and

sustained business in the State of California, by selling and distributing its products in the State

of Connecticut and engaged in substantial commerce and business activity in the State of

Connecticut.

       65.     Upon information and belief, Defendant BAYER HEALTHCARE LLC is a

limited liability company duly formed and existing under and by the virtue of the laws of the

State of Delaware, with its principal place of business located in the State of New Jersey.

BAYER HEALTHCARE LLC’s sole member is Bayer Corporation, and is wholly owned by

Bayer Corporation, which is an Indiana corporation with its principal place of business at 100

Bayer Road, Pittsburgh, Pennsylvania 15205. Accordingly, BAYER HEALTHCARE LLC is a

citizen of Delaware, New Jersey, Indiana and Pennsylvania for purposes of determining diversity

under 28 U.S.C. § 1332.

       66.     Upon information and belief, at all relevant times, Defendant BAYER

HEALTHCARE LLC has transacted and conducted business in the State of California, and

derived substantial revenue from interstate commerce. Defendant BAYER CORPORATION is

the sole member of Defendant BAYER HEALTHCARE LLC.

       67.     Upon information and belief, at all relevant times, Defendant BAYER

HEALTHCARE LLC expected or should have expected that its acts would have consequences

within the United States of America including the State of Connecticut, and derived substantial

revenue from interstate commerce.




                                         Page 13 of 54
     Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 14 of 54



       68.     Upon information and belief, at all relevant times, Defendant BAYER

HEALTHCARE LLC was in the business of and did design, research, manufacture, test,

advertise, promote, market, sell, and distribute Xarelto for use as an oral anticoagulant, the

primary purposes of which are to reduce the risk of stroke and systemic embolism in patients

with non-valvular atrial fibrillation, to treat DVT and PE to reduce the risk of recurrence of DVT

and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee replacement

surgery.

       69.     Upon information and belief, Defendant BAYER HEALTHCARE AG is a

company domiciled in Germany and is the parent/holding company of Defendants BAYER

CORPORATION,           BAYER          HEALTHCARE         LLC,       BAYER        HEALTHCARE

PHARMACEUTICALS, INC, and BAYER PHARMA AG.

       70.     Upon information and belief, at all relevant times, Defendant BAYER

HEALTHCARE AG has transacted and conducted business in the State of Connecticut, and

derived substantial revenue from interstate commerce.

       71.     Upon information and belief, at all relevant times, Defendant BAYER

HEALTHCARE AG expected or should have expected that its acts would have consequences

within the United States of America including the State of Connecticut, and derived substantial

revenue from interstate commerce.

       72.     Upon information and belief, at all relevant times, Defendant BAYER

HEALTHCARE         AG     exercises    dominion    and   control   over    Defendants    BAYER

CORPORATION,           BAYER          HEALTHCARE         LLC,       BAYER        HEALTHCARE

PHARMACEUTICALS, INC., and BAYER PHARMA AG.

       73.     Upon information and belief, Defendant BAYER AG is a German chemical and




                                       Page 14 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 15 of 54



pharmaceutical company that is headquartered in Leverkusen, North Rhine-Westphalia,

Germany.

       74.     Upon information and belief, Defendant BAYER AG is the third largest

pharmaceutical company in the world.

       75.     Upon information and belief, and at all relevant times Defendant BAYER AG is

the parent/holding company of all other named Defendants.

       76.     Upon information and belief, at all relevant times, Defendant BAYER AG has

transacted and conducted business in the State of Connecticut, and derived substantial revenue

from interstate commerce.

       77.     Upon information and belief, at all relevant times, Defendant BAYER AG

expected or should have expected that its acts would have consequences within the United States

of America including the State of Connecticut, and derived substantial revenue from interstate

commerce.

       78.     Upon information and belief, at all relevant times, Defendant BAYER AG was in

the business of and did design, research, manufacture, test, advertise, promote, market, sell, and

distribute Xarelto for use as an oral anticoagulant, the primary purposes of which are to reduce

the risk of stroke and systemic embolism in patients with non-valvular atrial fibrillation, to treat

DVT and PE, to reduce the risk of recurrence of DVT and/or PE, and for prophylaxis of DVT for

patients undergoing hip and knee replacement surgery.

                                  FACTUAL BACKGROUND

       79.     At all relevant times, Defendants were in the business of and did design, research,

manufacture, test, advertise, promote, market, sell and distribute Xarelto and rivaroxaban to

reduce the risk of stroke and systemic embolism in patients with non-valvular atrial fibrillation,




                                        Page 15 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 16 of 54



to treat DVT and PE, to reduce the risk of recurrence of DVT and/or PE, and for prophylaxis of

DVT for patients undergoing hip and knee replacement surgery.

       80.    Defendants received FDA approval for Xarelto, also known as rivaroxaban, on or

about July 1, 2011 for the prophylaxis of DVT and PE in patients undergoing hip replacement or

knee replacement surgeries (NDA 022406).

       81.    Defendants then received additional FDA approval for Xarelto to reduce the risk

of stroke and systemic embolism in patients with non-valvular atrial fibrillation on or about

November 4, 2011 (NDA 202439).

       82.    The additional indication for treatment of DVT and/or PE and the reduction in

recurrence of DVT and/or PE was added to the label on or about November 2, 2012.

       83.    Defendants launched Xarelto in the United States (hereinafter referred to as the

“U.S.”) in or about 2011.

       84.    Xarelto is an anticoagulant that acts as a Factor Xa inhibitor, and is available by

prescription in oral tablet doses of 20mg, 15mg, and 10mg.

       85.    Approval of Xarelto for the prophylaxis of DVT and PE in patients undergoing

hip replacement or knee replacement surgeries was based on a series of clinical trials known as

the Regulation of Coagulation in Orthopedic Surgery to Prevent Deep Venous Thrombosis and

Pulmonary Embolism studies (hereinafter referred to as the “RECORD” studies). The findings of

the   RECORD      studies   showed   that   rivaroxaban   was   superior   to   enoxaparin    for

thromboprophylaxis after total knee and hip arthroplasty (based on the Defendants’ definition),

accompanied by similar rates of bleeding. However, the studies also showed a greater incidence

with Xarelto of bleeding leading to decreased hemoglobin levels and transfusion of blood.

(Lassen, M.R., et al. Rivaroxaban versus Enoxaparin for Thromboprophylaxis after Total Knee




                                      Page 16 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 17 of 54



Arthroplasty. N.Engl.J.Med. 2008;358:2776-86; Kakkar, A.K., et al. Extended duration

rivaroxaban versus short-term enoxaparin for the prevention of venous thromboembolism after

total hip arthroplasty: a double-blind, randomised controlled trial. Lancet 2008;372:31-39;

Ericksson, B.I., et al. Rivaroxaban versus Enoxaparin for Thromboprophylaxis after Hip

Arthroplasty. N.Engl.J.Med. 2008;358:2765-75.)

       86.     Approval of Xarelto for reducing the risk of stroke and systemic embolism in

patients with non-valvular atrial fibrillation in the U.S. was based on a clinical trial known as the

Rivaroxaban Once Daily Oral Direct Factor Xa Inhibition Compared with Vitamin K

Antagonism for Prevention of Stroke and Embolism Trial in Atrial Fibrillation study (hereinafter

referred to as “ROCKET AF”). The study’s findings showed that rivaroxaban was noninferior to

warfarin for the prevention of stroke or systemic embolism in patients with non-valvular atrial

fibrillation, with a similar risk of major bleeding. However, “bleeding from gastrointestinal sites,

including upper, lower, and rectal sites, occurred more frequently in the rivaroxaban group, as

did bleeding that led to a drop in the hemoglobin level or bleeding that required transfusion.”

(Patel, M.R., et al. Rivaroxaban versus Warfarin in Nonvalvular Atrial Fibrillation.

N.Engl.J.Med. 2011;365:883-91.)

       87.     Approval of Xarelto for the treatment of DVT and/or PE and the reduction in

recurrence of DVT and/or PE in the U.S. was based on the clinical trials known as the

EINSTEIN-DVT, EINSTEIN-PE, and EINSTEIN-Extension studies.                   The EINSTEIN-DVT

study tested Xarelto versus a placebo, and merely determined that Xarelto offered an option for

treatment of DVT, with obvious increased risk of bleeding events as compared to placebo. (The

EINSTEIN Investigators. Oral Rivaroxaban for Symptomatic Venous Thromboembolism.

N.Engl.J.Med. 2010;363:2499-510). The EINSTEIN-Extension study confirmed that result.




                                        Page 17 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 18 of 54



(Roumualdi, E., et al. Oral rivaroxaban after symptomatic venous thromboembolism: the

continued treatment study (EINSTEIN-Extension study). Expert Rev. Cardiovasc. Ther.

2011;9(7):841-844). The EINSTEIN-PE study’s findings showed that a rivaroxaban regimen was

non-inferior to the standard therapy for initial and long-term treatment of PE. However, the

studies also demonstrated an increased risk of adverse events with Xarelto, including those that

resulted in permanent discontinuation of Xarelto or prolonged hospitalization. (The EINSTEIN-

PE Investigators. Oral Rivaroxaban for the Treatment of Symptomatic Pulmonary Embolism.

N.Engl.J.Med. 2012;366:1287-97.)

       88.     Defendants use the results of the ROCKET AF study, the RECORD studies, and

the EINSTEIN studies to promote Xarelto in their promotional materials, including the Xarelto

website, which tout the positive results of those studies. However, Defendants’ promotional

materials fail to similarly highlight the increased risk of gastrointestinal bleeding and bleeding

that required transfusion, among other serious bleeding concerns.

       89.     Defendants market Xarelto as a new oral anticoagulant treatment alternative to

warfarin (Coumadin), a long-established safe treatment for preventing stroke and systemic

embolism. Defendants emphasize the supposed benefits of treatment with Xarelto over warfarin,

which they refer to as the Xarelto Difference – namely, that Xarelto does not require periodic

monitoring with blood tests and does not limit a patient’s diet.

       90.     However, in its QuarterWatch publication for the first quarter of the 2012 fiscal

year, the Institute for Safe Medication Practices (“ISMP”) noted that, even during the approval

process, FDA “[r]eviewers also questioned the convenient once-a-day dosing scheme [of

Xarelto], saying blood level studies had shown peaks and troughs that could be eliminated by

twice-a-day dosing.”




                                        Page 18 of 54
         Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 19 of 54



          91.   Importantly, there is no antidote to Xarelto, unlike warfarin. Therefore, in the

event of hemorrhagic complications, there is no available reversal agent. The original U.S. label

approved when the drug was first marketed in the U.S. did not contain a warning regarding the

lack of antidote, but instead only mentioned this important fact in the overdosage section.

          92.   Defendants spent significant money in promoting Xarelto, which included at least

$11,000,000.00 spent during 2013 alone on advertising in journals targeted at prescribers and

consumers in the U.S. In the third quarter of the 2013 fiscal year, Xarelto was the number one

pharmaceutical product advertised in professional health journals based on pages and dollars

spent.

          93.   As a result of Defendants’ aggressive marketing efforts, in its first full year of

being on the market, Xarelto garnered approximately $582 million in sales globally.

          94.   Defendants’ website for Xarelto claims that over seven million people worldwide

have been prescribed Xarelto. In the U.S., approximately 1 million Xarelto prescriptions had

been written by the end of 2013.

          95.   During the Defendants’ 2012 fiscal year, Xarelto garnered approximately $658

million in sales worldwide. Then, in 2013, sales for Xarelto increased even further to more than

clear the $1 billion threshold commonly referred to as “blockbuster” status in the pharmaceutical

industry, ultimately reaching approximately $2 billion for the fiscal year. Thus, Xarelto is now

considered the leading anticoagulant on a global scale in terms of sales.

          96.   As part of their marketing of Xarelto, Defendants widely disseminated direct-to-

consumer advertising campaigns that were designed to influence patients, including Decedent, to

make inquiries to their prescribing physician about Xarelto and/or request prescriptions for

Xarelto.




                                        Page 19 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 20 of 54



       97.     In the course of these direct to consumer advertisements, Defendants overstated

the efficacy of Xarelto with respect to preventing stroke and systemic embolism, failed to

adequately disclose to patients that there is no drug, agent, or means to reverse the

anticoagulation effects of Xarelto, and that such irreversibility could have permanently disabling,

life-threatening and fatal consequences.

       98.     On June 6, 2013, Defendants received an untitled letter from the FDA’s Office of

Prescription Drug Promotion (hereinafter referred to as the “OPDP”) regarding its promotional

material for the atrial fibrillation indication, stating that, “the print ad is false or misleading

because it minimizes the risks associated with Xarelto and makes a misleading claim” regarding

dose adjustments, which was in violation of FDA regulations. The OPDP thus requested that

Defendants immediately cease distribution of such promotional material.

       99.     Prior to Decedent’s prescription of Xarelto, Decedent became aware of the

promotional materials described herein.

       100.    Prior to Decedent’s prescription of Xarelto, Decedent’s prescribing physician

received promotional materials and information from sales representatives of Defendants that

Xarelto was just as effective as warfarin in reducing strokes in patients with non-valvular atrial

fibrillation, as well as preventing DVT/PE in patients with prior history of DVT/PE or after

undergoing hip or knee replacement surgery, and was more convenient, without also adequately

informing prescribing physicians that there was no reversal agent that could stop or control

bleeding in patients taking Xarelto.

       101.    At all times relevant hereto, Defendants also failed to warn emergency room

doctors, surgeons, and other critical care medical professionals that unlike generally-known

measures taken to treat and stabilize bleeding in users of warfarin, there is no effective agent to




                                       Page 20 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 21 of 54



reverse the anticoagulation effects of Xarelto, and therefore no effective means to treat and

stabilize patients who experience uncontrolled bleeding while taking Xarelto.

       102.    At all times relevant to this action, The Xarelto Medication Guide, prepared and

distributed by Defendants and intended for U.S. patients to whom Xarelto has been prescribed,

failed to warn and disclose to patients that there is no agent to reverse the anticoagulation effects

of Xarelto and that if serious bleeding occurs, it may be irreversible, permanently disabling, and

life-threatening.

       103.    In the year leading up to or about June 30, 2012, there were 1,080 Xarelto-

associated “Serious Adverse Event” (“SAE”) Medwatch reports filed with the FDA, including at

least 65 deaths. Of the reported hemorrhage events associated with Xarelto, 8% resulted in death,

which was approximately twofold the risk of a hemorrhage-related death with warfarin.

       104.    At the close of the 2012 fiscal year, a total of 2,081 new Xarelto-associated SAE

reports were filed with the FDA in its first full year on the market, ranking tenth among other

pharmaceuticals in direct reports to the FDA. Of those reported events, 151 resulted in death, as

compared to only 56 deaths associated with warfarin.

       105.    The ISMP referred to these SAE figures as constituting a “strong signal”

regarding the safety of Xarelto, defined as “evidence of sufficient weight to justify an alert to the

public and the scientific community, and to warrant further investigation.”

       106.    Of particular note, in the first quarter of 2013, the number of reported serious

adverse events associated with Xarelto (680) overtook that of Pradaxa (528), another new oral

anticoagulant, which had previously ranked as the number one reported drug in terms of adverse

events in 2012.




                                        Page 21 of 54
     Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 22 of 54



       107.    Moreover, on a global scale, in the first eight months of 2013, German regulators

received 968 Xarelto-related averse event reports, including 72 deaths, as compared to a total of

750 reports and 58 deaths in 2012.

       108.    Despite the clear signal generated by the SAE data, Defendants failed to either

alert the public and the scientific community, or perform further investigation into the safety of

Xarelto.

       109.    Defendants original, and in some respects current labeling and prescribing

information for Xarelto:

               (a)   failed to investigate, research, study and define, fully and adequately, the
                     safety profile of Xarelto;

               (b)   failed to provide adequate warnings about the true safety risks associated
                     with the use of Xarelto;

               (c)   failed to provide adequate warning regarding the pharmacokinetic and
                     pharmacodynamic variability of Xarelto and its effects on the degree of
                     anticoagulation in a patient;

               (d)   failed to provide adequate warning that it is difficult or impossible to assess
                     the degree and/or extent of anticoagulation in patients taking Xarelto;

               (e)   failed to disclose in the “Warnings” Section that there is no drug, agent or
                     means to reverse the anticoagulation effects of Xarelto;

               (f)   failed to advise prescribing physicians, such as the Decedent’s physician, to
                     instruct patients that there was no agent to reverse the anticoagulant effects
                     of Xarelto;

               (g)   failed to provide adequate instructions on how to intervene and/or stabilize a
                     patient who suffers a bleed while taking Xarelto;

               (h)   failed to provide adequate warnings and information related to the increased
                     risks of bleeding events associated with aging patient populations of Xarelto
                     users;

               (i)   failed to provide adequate warnings regarding the increased risk of
                     gastrointestinal bleeds in those taking Xarelto, especially, in those patients
                     with a prior history of gastrointestinal issues and/or upset;



                                        Page 22 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 23 of 54




               (j)   failed to provide adequate warnings regarding the increased risk of suffering
                     a bleeding event, requiring blood transfusions in those taking Xarelto;

               (k)   failed to provide adequate warnings regarding the need to assess renal
                     functioning prior to starting a patient on Xarelto and to continue testing and
                     monitoring of renal functioning periodically while the patient is on Xarelto;

               (l)   failed to provide adequate warnings regarding the need to assess hepatic
                     functioning prior to starting a patient on Xarelto and to continue testing and
                     monitoring of hepatic functioning periodically while the patient is on
                     Xarelto;

               (m) failed to include a “BOXED WARNING” about serious bleeding events
                   associated with Xarelto;

               (n)   failed to include a “BOLDED WARNING” about serious bleeding events
                     associated with Xarelto; and

               (o)   in their “Medication Guide” intended for distribution to patients to whom
                     Xarelto has been prescribed, Defendants failed to disclose to patients that
                     there is no drug, agent or means to reverse the anticoagulation effects of
                     Xarelto and that if serious bleeding occurs, such irreversibility could have
                     permanently disabling, life-threatening or fatal consequences.

       110.    During the years since first marketing Xarelto in the U.S., Defendants modified

the U.S. labeling and prescribing information for Xarelto, which included additional information

regarding the use of Xarelto in patients taking certain medications. Despite being aware of: (1)

serious, and sometimes fatal, irreversible bleeding events associated with the use of Xarelto; and

(2) 2,081 SAE Medwatch reports filed with the FDA in 2012 alone, including at least 151 deaths,

Defendants nonetheless failed to provide adequate disclosures or warnings in their label as

detailed in Paragraphs 109 (a – o).

       111.    Prior to applying for and obtaining approval of Xarelto, Defendants knew or

should have known that consumption of Xarelto was associated with and/or would cause the

induction of life-threatening bleeding, and Defendants possessed at least one clinical scientific




                                       Page 23 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 24 of 54



study, which evidence Defendants knew or should have known was a signal that life-threatening

bleeding risk needed further testing and studies prior to its introduction to the market.

       112.    Upon information and belief, despite life-threatening bleeding findings in a

clinical trial and other clinical evidence, Defendants failed to adequately conduct complete and

proper testing of Xarelto prior to filing their New Drug Application for Xarelto.

       113.    Upon information and belief, from the date Defendants received FDA approval to

market Xarelto, Defendants made, distributed, marketed, and sold Xarelto without adequate

warning to Decedent’s prescribing physicians or Decedent that Xarelto was associated with

and/or could cause life-threatening bleeding, presented a risk of life-threatening bleeding in

patients who used it, and that Defendants had not adequately conducted complete and proper

testing and studies of Xarelto with regard to severe side effects, specifically life-threatening

bleeding.

       114.    Upon information and belief, Defendants concealed and failed to completely

disclose its knowledge that Xarelto was associated with or could cause life-threatening bleeding

as well as its knowledge that they had failed to fully test or study said risk.

       115.    Upon information and belief, Defendants ignored the association between the use

of Xarelto and the risk of developing life-threatening bleeding.

       116.    Defendants’ failure to disclose information that they possessed regarding the

failure to adequately test and study Xarelto for life-threatening bleeding risk further rendered

warnings for this medication inadequate.

       117.    By reason of the foregoing acts and omissions, the Decedent was caused to suffer

from life-threatening bleeding, as well as other severe and personal injuries which are permanent

and lasting in nature, physical pain and mental anguish, including diminished enjoyment of life.




                                         Page 24 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 25 of 54



        118.    By reason of the foregoing acts and omissions, Plaintiff has endured and

continues to suffer emotional and mental anguish, loss of accumulations, medical expenses, and

other economic and non-economic damages, as a result of the actions and inactions of the

Defendants.

                                  FIRST CAUSE OF ACTION
                               AS AGAINST THE DEFENDANTS
                                      (NEGLIGENCE)

        119.    Plaintiff repeats, reiterates and realleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.

        120.    Defendants had a duty to exercise reasonable care in the designing, researching,

manufacturing, marketing, supplying, promoting, packaging, sale and/or distribution of Xarelto

into the stream of commerce, including a duty to assure that the product would not cause users to

suffer unreasonable, dangerous side effects.

        121.    Defendants failed to exercise ordinary care in the designing, researching,

manufacturing, marketing, supplying, promoting, packaging, sale, testing, quality assurance,

quality control, and/or distribution of Xarelto into interstate commerce in that Defendants knew

or should have known that using Xarelto created a high risk of unreasonable, dangerous side

effects, including, life-threatening bleeding, as well as other severe and personal injuries which

are permanent and lasting in nature, physical pain and mental anguish, including diminished

enjoyment of life.

        122.    The negligence of the Defendants, their agents, servants, and/or employees,

included but was not limited to the following acts and/or omissions:

                (a)   Manufacturing, producing, promoting, formulating, creating, and/or
                      designing Xarelto without thoroughly testing it;



                                            Page 25 of 54
Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 26 of 54




       (b)   Manufacturing, producing, promoting, formulating, creating, and/or
             designing Xarelto without adequately testing it;

       (c)   Not conducting sufficient testing programs to determine whether or not
             Xarelto was safe for use; in that Defendants herein knew or should have
             known that Xarelto was unsafe and unfit for use by reason of the dangers to
             its users;

       (d)   Selling Xarelto without making proper and sufficient tests to determine the
             dangers to its users;

       (e)   Negligently failing to adequately and correctly warn the Decedent, the
             public, the medical and healthcare profession, and the FDA of the dangers
             of Xarelto;

       (f)   Failing to provide adequate instructions regarding safety precautions to be
             observed by users, handlers, and persons who would reasonably and
             foreseeably come into contact with, and more particularly, use, Xarelto;

       (g)   Failing to test Xarelto and/or failing to adequately, sufficiently and properly
             test Xarelto;

       (h)   Negligently advertising and recommending the use of Xarelto without
             sufficient knowledge as to its dangerous propensities;

       (i)   Negligently representing that Xarelto was safe for use for its intended
             purpose, when, in fact, it was unsafe;

       (j)   Negligently representing that Xarelto had equivalent safety and efficacy as
             other forms of treatment for reducing the risk of stroke and systemic
             embolism in patients with non-valvular atrial fibrillation, reducing the risk
             of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients
             undergoing hip and knee replacement surgery;

       (k)   Negligently designing Xarelto in a manner which was dangerous to its users;

       (l)   Negligently manufacturing Xarelto in a manner which was dangerous to its
             users;

       (m) Negligently producing Xarelto in a manner which was dangerous to its
           users;

       (n)   Negligently assembling Xarelto in a manner which was dangerous to its
             users;




                                Page 26 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 27 of 54



               (o)   Concealing information from the Decedent in knowing that Xarelto was
                     unsafe, dangerous, and/or non-conforming with FDA regulations;

               (p)   Improperly concealing and/or misrepresenting information from the
                     Decedent, healthcare professionals, and/or the FDA, concerning the severity
                     of risks and dangers of Xarelto compared to other forms of treatment for
                     reducing the risk of stroke and systemic embolism in patients with non-
                     valvular atrial fibrillation, reducing the risk of recurrence of DVT and/or PE,
                     and for prophylaxis of DVT for patients undergoing hip and knee
                     replacement surgery.

       123.    Defendants under-reported, underestimated and downplayed the serious dangers

of Xarelto.

       124.    Defendants negligently compared the safety risk and/or dangers of Xarelto with

other forms of treatment for reducing the risk of stroke and systemic embolism in patients with

non-valvular atrial fibrillation, reducing the risk of recurrence of DVT and/or PE, and for

prophylaxis of DVT for patients undergoing hip and knee replacement surgery.

       125.    Defendants       were   negligent   in    the   designing,   researching,   supplying,

manufacturing, promoting, packaging, distributing, testing, advertising, warning, marketing and

sale of Xarelto in that they:

               (a)   Failed to use due care in designing and manufacturing Xarelto so as to avoid
                     the aforementioned risks to individuals when Xarelto was used for treatment
                     for reducing the risk of stroke and systemic embolism in patients with non-
                     valvular atrial fibrillation, reducing the risk of recurrence of DVT and/or PE,
                     and for prophylaxis of DVT for patients undergoing hip and knee
                     replacement surgery;

               (b)   Failed to accompany their product with proper and/or accurate warnings
                     regarding all possible adverse side effects associated with the use of Xarelto;

               (c)   Failed to accompany their product with proper warnings regarding all
                     possible adverse side effects concerning the failure and/or malfunction of
                     Xarelto;

               (d)   Failed to accompany their product with accurate warnings regarding the
                     risks of all possible adverse side effects concerning Xarelto;




                                         Page 27 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 28 of 54



                (e)   Failed to warn Decedent of the severity and duration of such adverse effects,
                      as the warnings given did not accurately reflect the symptoms, or severity of
                      the side effects;

                (f)   Failed to conduct adequate testing, including pre-clinical and clinical testing
                      and post-marketing surveillance to determine the safety of Xarelto;

                (g)   Failed to warn Decedent, prior to actively encouraging the sale of Xarelto,
                      either directly or indirectly, orally or in writing, about the need for more
                      comprehensive, more regular medical monitoring than usual to ensure early
                      discovery of potentially serious side effects;

                (h)   Were otherwise careless and/or negligent.

         126.   Despite the fact that Defendants knew or should have known that Xarelto caused

unreasonably dangerous side effects, Defendants continued and continue to market, manufacture,

distribute and/or sell Xarelto to consumers, including Decedent.

         127.   Defendants knew or should have known that consumers such as Decedent would

foreseeably suffer injury as a result of Defendants’ failure to exercise ordinary care, as set forth

above.

         128.   Defendants’ negligence was the proximate cause of Decedent’s injuries, harm and

economic loss, which Decedent suffered.

         129.   As a result of the foregoing acts and omissions, Decedent was caused to suffer

serious and dangerous side effects including but not limited to, life-threatening bleeding, as well

as other severe and personal injuries which are permanent and lasting in nature, physical pain

and mental anguish, diminished enjoyment of life, and financial expenses for hospitalization and

medical care.

         130.   Accordingly, the Plaintiff bring all such causes of action on behalf of the

Decedent.




                                         Page 28 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 29 of 54



                              SECOND CAUSE OF ACTION
                            AS AGAINST THE DEFENDANTS
                     (STRICT LIABILITY FOR DEFECTIVE PRODUCT)

        131.    Plaintiff repeats, reiterates and realleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.

        132.    At all times, the Defendants designed, researched, manufactured, tested,

advertised, promoted, marketed, sold, distributed, and/or have recently acquired the Defendants

who have designed, researched, manufactured, tested, advertised, promoted, marketed, sold and

distributed Xarelto as hereinabove described that was used by the Decedent.

        133.    Defendants’ Xarelto was expected to and did reach Decedent and the usual

consumers, handlers, and persons coming into contact with said product without substantial

change in the condition in which it was produced, manufactured, sold, distributed, and marketed

by the Defendants.

        134.    At those times, Xarelto was in an unsafe, defective, and inherently dangerous

condition, which was dangerous to users, and in particular, the Decedent herein.

        135.    The Xarelto designed, researched, manufactured, tested, advertised, promoted,

marketed, sold and distributed by Defendants was defective in design or formulation in that,

when it left the hands of the manufacturer and/or suppliers, the foreseeable risks exceeded the

benefits associated with the design or formulation of Xarelto.

        136.    The Xarelto designed, researched, manufactured, tested, advertised, promoted,

marketed, sold and distributed by Defendants was defective in design and/or formulation, in that,

when it left the hands of the Defendants, manufacturers, and/or suppliers, it was unreasonably

dangerous, and it was more dangerous than an ordinary consumer would expect.




                                            Page 29 of 54
       Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 30 of 54



          137.   At all times herein mentioned, Xarelto was in a defective condition and unsafe,

and Defendants knew or had reason to know that said product was defective and unsafe,

especially when used in the form and manner as provided by the Defendants.

          138.   Defendants knew, or should have known, that their Xarelto was in a defective

condition, and was and is inherently dangerous and unsafe.

          139.   At the time of the Decedent’s use of Xarelto, Xarelto was being used for the

purposes and in a manner normally intended, namely to reduce the risk of stroke and systemic

embolism in patients with non-valvular atrial fibrillation, to reduce the risk of recurrence of DVT

and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee replacement

surgery.

          140.   Defendants, with this knowledge, voluntarily designed their Xarelto in a

dangerous condition for use by the public, and in particular the Decedent.

          141.   Defendants had a duty to create a product that was not unreasonably dangerous

for its normal, intended use.

          142.   Defendants created a product unreasonably dangerous for its normal, intended

use.

          143.   At the times Xarelto left Defendants’ control, it was both technically and

economically feasible to have an alternative design that would not cause a life-threatening

bleeding event, or an alternative design that would have substantially reduced the risk of this

injury.

          144.   The Xarelto designed, researched, manufactured, tested, advertised, promoted,

marketed, sold and distributed by Defendants was manufactured defectively in that Xarelto left




                                        Page 30 of 54
         Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 31 of 54



the hands of Defendants in a defective condition and was unreasonably dangerous to its intended

users.

          145.   The Xarelto designed, researched, manufactured, tested, advertised, promoted,

marketed, sold and distributed by Defendants reached their intended users in the same defective

and unreasonably dangerous condition in which the Defendants’ Xarelto was manufactured.

          146.   Defendants designed, researched, manufactured, tested, advertised, promoted,

marketed, sold and distributed a defective product which created an unreasonable risk to the

health of consumers and to the Decedent in particular; and Defendants are therefore strictly liable

for the injuries sustained by the Decedent.

          147.   The Decedent could not, by the exercise of reasonable care, have discovered

Xarelto’s defects herein mentioned and perceived its danger.

          148.   The Xarelto designed, researched, manufactured, tested, advertised, promoted,

marketed, sold and distributed by Defendants was defective due to inadequate warnings or

instructions, as the Defendants knew or should have known that the product created a risk of

serious and dangerous side effects including, life-threatening bleeding, as well as other severe

and personal injuries which are permanent and lasting in nature and the Defendants failed to

adequately warn of said risk.

          149.   The Xarelto designed, researched, manufactured, tested, advertised, promoted,

marketed, sold and distributed by Defendants was defective due to inadequate warnings and/or

inadequate testing.

          150.   The Xarelto designed, researched, manufactured, tested, advertised, promoted,

marketed, sold and distributed by Defendants was defective due to inadequate post-marketing

surveillance and/or warnings because, after Defendants knew or should have known of the risks




                                        Page 31 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 32 of 54



of serious side effects including, life-threatening bleeding, as well as other severe and permanent

health consequences from Xarelto, they failed to provide adequate warnings to users or

consumers of the product, and continued to improperly advertise, market and/or promote their

product, Xarelto.

        151.    By reason of the foregoing, Defendants have become strictly liable in tort to the

Decedent for the manufacturing, marketing, promoting, distribution, and selling of a defective

product, Xarelto.

        152.    Defendants’ defective design, manufacturing defect, and inadequate warnings of

Xarelto were acts that amount to willful, wanton, and/or reckless conduct by Defendants.

        153.    That said defects in Defendants’ drug Xarelto were a substantial factor in causing

Decedent’s injuries.

        154.    As a result of the foregoing acts and omissions, Decedent was caused to suffer

serious and dangerous side effects including but not limited to, life-threatening bleeding, as well

as other severe and personal injuries which are permanent and lasting in nature, physical pain

and mental anguish, diminished enjoyment of life, and financial expenses for hospitalization and

medical care.

        155.    Accordingly, the Plaintiff brings all such causes of action on behalf of the

Decedent.

                                THIRD CAUSE OF ACTION
                              AS AGAINST THE DEFENDANTS
                            (BREACH OF EXPRESS WARRANTY)

        156.    Plaintiff repeats, reiterates and realleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.




                                            Page 32 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 33 of 54



       157.      Defendants expressly warranted that Xarelto was safe and well accepted by users.

       158.      Xarelto does not conform to these express representations because Xarelto is not

safe and has numerous serious side effects, many of which were not accurately warned about by

Defendants. As a direct and proximate result of the breach of said warranties, Decedent and/or

Decedent suffered and/or will continue to suffer severe and permanent personal injuries, harm

and economic loss.

       159.      Decedent did rely on the express warranties of the Defendants herein.

       160.      Members of the medical community, including physicians and other healthcare

professionals, relied upon the representations and warranties of the Defendants for use of Xarelto

in recommending, prescribing, and/or dispensing Xarelto.

       161.      The Defendants breached the aforesaid express warranties, as their drug Xarelto

was defective.

       162.      Defendants expressly represented to Decedent, Decedent’s physicians, healthcare

providers, and/or the FDA that Xarelto was safe and fit for use for the purposes intended, that it

was of merchantable quality, that it did not produce any dangerous side effects in excess of those

risks associated with other forms of treatment for reducing the risk of stroke and systemic

embolism in patients with non-valvular atrial fibrillation, reducing the risk of recurrence of DVT

and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee replacement

surgery, that the side effects it did produce were accurately reflected in the warnings and that it

was adequately tested and fit for its intended use.

       163.      Defendants knew or should have known that, in fact, said representations and

warranties were false, misleading and untrue in that Xarelto was not safe and fit for the use

intended, and, in fact, produced serious injuries to the users that were not accurately identified




                                         Page 33 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 34 of 54



and represented by Defendants.

        164.    As a result of the foregoing acts and omissions, Decedent was caused to suffer

serious and dangerous side effects including but not limited to, life-threatening bleeding, as well

as other severe and personal injuries which are permanent and lasting in nature, physical pain

and mental anguish, diminished enjoyment of life, and financial expenses for hospitalization and

medical care.

        165.    Accordingly, the Plaintiff brings all such causes of action on behalf of the

Decedent.

                               FOURTH CAUSE OF ACTION
                              AS AGAINST THE DEFENDANTS
                           (BREACH OF IMPLIED WARRANTIES)

        166.    Plaintiff repeats, reiterates and realleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.

        167.    The Defendants manufactured, compounded,           portrayed, distributed, recom-

mended, merchandized, advertised, promoted and sold Xarelto and/or have recently acquired the

Defendants who have manufactured, compounded, portrayed, distributed, recommended,

merchandized, advertised, promoted and sold Xarelto, to reduce the risk of stroke and systemic

embolism in patients with non-valvular atrial fibrillation, to treat DVT and PE, to reduce the risk

of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip and

knee replacement surgery.

        168.    At the time Defendants marketed, sold, and distributed Xarelto for use by

Decedent, Defendants knew of the use for which Xarelto was intended and impliedly warranted

the product to be of merchantable quality and safe and fit for such use.




                                            Page 34 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 35 of 54



       169.     The Defendants impliedly represented and warranted to the users of Xarelto and

their physicians, healthcare providers, and/or the FDA that Xarelto was safe and of merchantable

quality and fit for the ordinary purpose for which said product was to be used.

       170.     That said representations and warranties aforementioned were false, misleading,

and inaccurate in that Xarelto was unsafe, unreasonably dangerous, improper, not of

merchantable quality, and defective.

       171.     Decedent, and/or members of the medical community and/or healthcare

professionals, did rely on said implied warranty of merchantability of fitness for a particular use

and purpose.

       172.     Decedent and Decedent’s physicians and healthcare professionals reasonably

relied upon the skill and judgment of Defendants as to whether Xarelto was of merchantable

quality and safe and fit for its intended use.

       173.     Xarelto was injected into the stream of commerce by the Defendants in a

defective, unsafe, and inherently dangerous condition and the products and materials were

expected to and did reach users, handlers, and persons coming into contact with said products

without substantial change in the condition in which they were sold.

       174.     The Defendants herein breached the aforesaid implied warranties, as their drug

Xarelto was not fit for its intended purposes and uses.

       175.     As a result of the foregoing acts and omissions, Decedent was caused to suffer

serious and dangerous side effects including but not limited to, life-threatening bleeding, as well

as other severe and personal injuries which are permanent and lasting in nature, physical pain

and mental anguish, diminished enjoyment of life, and financial expenses for hospitalization and

medical care.




                                         Page 35 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 36 of 54



        176.    Accordingly, the Plaintiff brings all such causes of action on behalf of the

Decedent.

                              FIFTH CAUSE OF ACTION AS
                              AGAINST THE DEFENDANTS
                          (FRAUDULENT MISREPRESENTATION)

        177.    Plaintiff repeats, reiterates and realleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.

        178.    The Defendants falsely and fraudulently represented to the medical and healthcare

community, and to the Decedent, and/or the FDA, and the public in general, that said product,

Xarelto, had been tested and was found to be safe and/or effective to reduce the risk of stroke

and systemic embolism in patients with non-valvular atrial fibrillation, to treat DVT and PE, to

reduce the risk of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients

undergoing hip and knee replacement surgery.

        179.    That representations made by Defendants were, in fact, false.

        180.    When said representations were made by Defendants, they knew those representa-

tions to be false and they willfully, wantonly and recklessly disregarded whether the

representations were true.

        181.    These representations were made by said Defendants with the intent of defrauding

and deceiving the Decedent, the public in general, and the medical and healthcare community in

particular, and were made with the intent of inducing the public in general, and the medical and

healthcare community in particular, to recommend, prescribe, dispense and/or purchase said

product, Xarelto, for use to reduce the risk of stroke and systemic embolism in patients with non-

valvular atrial fibrillation, to reduce the risk of recurrence of DVT and/or PE, and for




                                            Page 36 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 37 of 54



prophylaxis of DVT for patients undergoing hip and knee replacement surgery, all of which

evinced a callous, reckless, willful, depraved indifference to the health, safety and welfare of the

Decedent herein.

       182.     At the time the aforesaid representations were made by the Defendants and, at the

time the Decedent used Xarelto, the Decedent was unaware of the falsity of said representations

and reasonably believed them to be true.

       183.     In reliance upon said representations, Decedent was induced to and did use

Xarelto, thereby sustaining severe and permanent personal injuries.

       184.     Said Defendants knew and were aware or should have been aware that Xarelto

had not been sufficiently tested, was defective in nature, and/or that it lacked adequate and/or

sufficient warnings.

       185.     Defendants knew or should have known that Xarelto had a potential to, could, and

would cause severe and grievous injury to the users of said product, and that it was inherently

dangerous in a manner that exceeded any purported, inaccurate, and/or down-played warnings.

       186.     Defendants brought Xarelto to the market, and acted fraudulently, wantonly and

maliciously to the detriment of Decedent.

       187.     As a result of the foregoing acts and omissions, Decedent was caused to suffer

serious and dangerous side effects including but not limited to, life-threatening bleeding, as well

as other severe and personal injuries which are permanent and lasting in nature, physical pain

and mental anguish, diminished enjoyment of life, and financial expenses for hospitalization and

medical care.

       188.     Accordingly, the Plaintiff brings all such causes of action on behalf of the

Decedent.




                                        Page 37 of 54
         Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 38 of 54



                                 SIXTH CAUSE OF ACTION AS
                                 AGAINST THE DEFENDANTS
                               (FRAUDULENT CONCEALMENT)

          189.   Plaintiff repeats, reiterates and realleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.

          190.   At all times during the course of dealing between Defendants and Decedent,

and/or Decedent’s healthcare providers, and/or the FDA, Defendants misrepresented the safety

of Xarelto for its intended use.

          191.   Defendants knew or were reckless in not knowing that their representations were

false.

          192.   In representations to Decedent, and/or Decedent’s healthcare providers, and/or the

FDA, Defendants fraudulently concealed and intentionally omitted the following material

information:

                 (a)   that Xarelto was not as safe as other forms of treatment for reducing the risk
                       of stroke and systemic embolism in patients with non-valvular atrial
                       fibrillation, reducing the risk of recurrence of DVT and/or PE, and for
                       prophylaxis of DVT for patients undergoing hip and knee replacement
                       surgery;

                 (b)   that the risks of adverse events with Xarelto were higher than those with
                       other forms of treatment for reducing the risk of stroke and systemic
                       embolism in patients with non-valvular atrial fibrillation, reducing the risk
                       of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients
                       undergoing hip and knee replacement surgery;

                 (c)   that the risks of adverse events with Xarelto were not adequately tested
                       and/or known by Defendants;

                 (d)   that Defendants were aware of dangers in Xarelto, in addition to and above
                       and beyond those associated with other forms of treatment for reducing the
                       risk of stroke and systemic embolism in patients with non-valvular atrial
                       fibrillation, reducing the risk of recurrence of DVT and/or PE, and for




                                            Page 38 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 39 of 54



                     prophylaxis of DVT for patients undergoing hip and knee replacement
                     surgery;

               (e)   that Xarelto was defective, and that it caused dangerous side effects,
                     including but not limited to life-threatening bleeding, as well as other severe
                     and permanent health consequences, in a much more and significant rate
                     than other forms of treatment for reducing the risk of stroke and systemic
                     embolism in patients with non-valvular atrial fibrillation, reducing the risk
                     of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients
                     undergoing hip and knee replacement surgery;

               (f)   that patients needed to be monitored more regularly than normal while using
                     Xarelto;

               (g)   that Xarelto was manufactured negligently;

               (h)   that Xarelto was manufactured defectively;

               (i)   that Xarelto was manufactured improperly;

               (j)   that Xarelto was designed negligently;

               (k)   that Xarelto was designed defectively; and

               (l)   that Xarelto was designed improperly.

       193.    Defendants were under a duty to disclose to Decedent, and Decedent’s physicians,

hospitals, healthcare providers, and/or the FDA, the defective nature of Xarelto, including but

not limited to the heightened risks of life-threatening bleeding.

       194.    Defendants had sole access to material facts concerning the defective nature of the

product and its propensity to cause serious and dangerous side effects, and hence, cause damage

to persons who used Xarelto, including the Decedent, in particular.

       195.    Defendants’ concealment and omissions of material facts concerning, inter alia,

the safety of Xarelto was made purposefully, willfully, wantonly, and/or recklessly, to mislead

Decedent, and Decedent’s physicians, hospitals and healthcare providers into reliance, continued




                                        Page 39 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 40 of 54



use of Xarelto, and actions thereon, and to cause them to purchase, prescribe, and/or dispense

Xarelto and/or use the product.

        196.    Defendants knew that Decedent, and Decedent’s physicians, hospitals, healthcare

providers, and/or the FDA, had no way to determine the truth behind Defendants’ concealment

and omissions, and that these included material omissions of facts surrounding Xarelto, as set

forth herein.

        197.    Decedent, as well as Decedent’s doctors, healthcare providers, and/or hospitals,

reasonably relied on facts revealed which negligently, fraudulently and/or purposefully did not

include facts that were concealed and/or omitted by Defendants.

        198.    As a result of the foregoing acts and omissions, Decedent was caused to suffer

serious and dangerous side effects including but not limited to, life-threatening bleeding, as well

as other severe and personal injuries which are permanent and lasting in nature, physical pain

and mental anguish, diminished enjoyment of life, and financial expenses for hospitalization and

medical care.

        199.    Accordingly, the Plaintiff brings all such causes of action on behalf of the

Decedent.

                              SEVENTH CAUSE OF ACTION AS
                                AGAINST THE DEFENDANTS
                            (NEGLIGENT MISREPRESENTATION)

        200.    Plaintiff repeats, reiterates and realleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.

        201.    Defendants had a duty to represent to the medical and healthcare community, and

to the Decedent, the FDA, and the public in general that said product, Xarelto, had been tested




                                            Page 40 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 41 of 54



and found to be safe and effective to reduce the risk of stroke and systemic embolism in patients

with non-valvular atrial fibrillation, to reduce the risk of recurrence of DVT and/or PE, and for

prophylaxis of DVT for patients undergoing hip and knee replacement surgery.

        202.    The representations made by Defendants were, in fact, false.

        203.    Defendants failed to exercise ordinary care in the representation of Xarelto, while

involved in its manufacture, sale, testing, quality assurance, quality control, and/or distribution of

said product into interstate commerce, in that Defendants negligently misrepresented Xarelto’s

high risk of unreasonable, dangerous side effects.

        204.    Defendants breached their duty in representing Xarelto’s serious side effects to

the medical and healthcare community, to the Decedent, the FDA and the public in general.

        205.    As a result of the foregoing acts and omissions, Decedent was caused to suffer

serious and dangerous side effects including but not limited to, life-threatening bleeding, as well

as other severe and personal injuries which are permanent and lasting in nature, physical pain

and mental anguish, diminished enjoyment of life, and financial expenses for hospitalization and

medical care.

        206.    Accordingly, the Plaintiff brings all such causes of action on behalf of the

Decedent.


                                EIGHTH CAUSE OF ACTION AS
                                 AGAINST THE DEFENDANTS
                                    (FRAUD AND DECEIT)

        207.    Plaintiff repeats, reiterates and realleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.




                                            Page 41 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 42 of 54



       208.    Defendants conducted research, or lack thereof, and used Xarelto as part of their

research.

       209.    As a result of Defendants’ research and testing, or lack thereof, Defendants

blatantly and intentionally distributed false information, including but not limited to assuring the

public, the Decedent, Decedent’s doctors, hospitals, healthcare professionals, and/or the FDA

that Xarelto was safe and effective for use as a means to reduce the risk of stroke and systemic

embolism in patients with non-valvular atrial fibrillation, to reduce the risk of recurrence of DVT

and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee replacement

surgery.

       210.    As a result of Defendants’ research and testing, or lack thereof, Defendants

intentionally omitted certain results of testing and research to the public, healthcare

professionals, and/or the FDA, including the Decedent.

       211.    Defendants had a duty when disseminating information to the public to

disseminate truthful information and a parallel duty not to deceive the public and the Decedent,

as well as Decedent’s respective healthcare providers and/or the FDA.

       212.    The information distributed to the public, the FDA, and the Decedent, by

Defendants, including but not limited to reports, press releases, advertising campaigns, television

commercials, print ads, magazine ads, billboards, and all other commercial media contained

material representations of fact and/or omissions.

       213.    The information distributed to the public, the FDA, and the Decedent, by

Defendants intentionally included representations that Defendants’ drug Xarelto was safe and

effective for use to reduce the risk of stroke and systemic embolism in patients with non-valvular




                                        Page 42 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 43 of 54



atrial fibrillation, to reduce the risk of recurrence of DVT and/or PE, and for prophylaxis of DVT

for patients undergoing hip and knee replacement surgery.

       214.    The information distributed to the public, the FDA, and the Decedent, by

Defendants intentionally included representations that Defendants’ drug Xarelto carried the same

risks, hazards, and/or dangers as other forms of treatment for reducing the risk of stroke and

systemic embolism in patients with non-valvular atrial fibrillation, reducing the risk of

recurrence of DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee

replacement surgery.

       215.    The information distributed to the public, the FDA, and the Decedent, by

Defendants intentionally included false representations that Xarelto was not injurious to the

health and/or safety of its intended users.

       216.    The information distributed to the public, the FDA, and the Decedent, by

Defendants intentionally included false representations that Xarelto was as potentially injurious

to the health and/or safety of its intended users, as other forms of treatment for reducing the risk

of stroke and systemic embolism in patients with non-valvular atrial fibrillation, reducing the risk

of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip and

knee replacement surgery.

       217.    These representations were all false and misleading.

       218.    Upon information and belief, Defendants intentionally suppressed, ignored and

disregarded test results not favorable to the Defendants, and results that demonstrated that

Xarelto was not safe as a means of treatment for reducing the risk of stroke and systemic

embolism in patients with non-valvular atrial fibrillation, reducing the risk of recurrence of DVT

and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee replacement




                                         Page 43 of 54
     Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 44 of 54



surgery, and/or was not as safe as other means of treatment for reducing the risk of stroke and

systemic embolism in patients with non-valvular atrial fibrillation, reducing the risk of

recurrence of DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee

replacement surgery.

       219.    Defendants intentionally made material representations to the FDA and the

public, including the medical profession, and the Decedent, regarding the safety of Xarelto,

specifically but not limited to Xarelto not having dangerous and serious health and/or safety

concerns.

       220.    Defendants intentionally made material representations to the FDA and the public

in general, including the medical profession, and the Decedent, regarding the safety of Xarelto,

specifically but not limited to Xarelto being a safe means of reducing the risk of stroke and

systemic embolism in patients with non-valvular atrial fibrillation, reducing the risk of

recurrence of DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee

replacement surgery.

       221.    That it was the purpose of Defendants in making these representations to deceive

and defraud the public, the FDA, and/or the Decedent, to gain the confidence of the public,

healthcare professionals, the FDA, and/or the Decedent, to falsely ensure the quality and fitness

for use of Xarelto and induce the public, and/or the Decedent to purchase, request, dispense,

prescribe, recommend, and/or continue to use Xarelto.

       222.    Defendants made the aforementioned false claims and false representations with

the intent of convincing the public, healthcare professionals, the FDA, and/or the Decedent that

Xarelto was fit and safe for use as treatment for reducing the risk of stroke and systemic

embolism in patients with non-valvular atrial fibrillation, reducing the risk of recurrence of DVT




                                       Page 44 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 45 of 54



and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee replacement

surgery.

       223.    Defendants made the aforementioned false claims and false representations with

the intent of convincing the public, healthcare professionals, the FDA, and/or the Decedent that

Xarelto was fit and safe for use as treatment for reducing the risk of stroke and systemic

embolism in patients with non-valvular atrial fibrillation, reducing the risk of recurrence of DVT

and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee replacement

surgery, and did not pose risks, dangers, or hazards above and beyond those identified and/or

associated with other forms of treatment for reducing the risk of stroke and systemic embolism in

patients with non-valvular atrial fibrillation, reducing the risk of recurrence of DVT and/or PE,

and for prophylaxis of DVT for patients undergoing hip and knee replacement surgery.

       224.    That Defendants made claims and representations in its documents submitted to

the FDA, to the public, to healthcare professionals, and the Decedent that Xarelto did not present

serious health and/or safety risks.

       225.    That Defendants made claims and representations in its documents submitted to

the FDA, to the public, to healthcare professionals, and the Decedent that Xarelto did not present

health and/or safety risks greater than other oral forms of treatment for reducing the risk of stroke

and systemic embolism in patients with non-valvular atrial fibrillation, reducing the risk of

recurrence of DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee

replacement surgery.

       226.    That these representations and others made by Defendants were false when made,

and/or were made with a pretense of actual knowledge when knowledge did not actually exist,

and/or were made recklessly and without regard to the actual facts.




                                        Page 45 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 46 of 54



       227.    That these representations and others, made by Defendants, were made with the

intention of deceiving and defrauding the Decedent, including Decedent’s respective healthcare

professionals and/or the FDA, and were made in order to induce the Decedent and/or Decedent’s

respective healthcare professionals to rely upon misrepresentations and caused the Decedent to

purchase, use, rely on, request, dispense, recommend, and/or prescribe Xarelto

       228.    That Defendants, recklessly and intentionally falsely represented the dangerous

and serious health and/or safety concerns of Xarelto to the public at large, the Decedent in

particular, for the purpose of influencing the marketing of a product known to be dangerous and

defective and/or not as safe as other alternatives, including other forms of treatment for reducing

the risk of stroke and systemic embolism in patients with non-valvular atrial fibrillation, reducing

the risk of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip

and knee replacement surgery.

       229.    That Defendants willfully and intentionally failed to disclose the material facts

regarding the dangerous and serious safety concerns of Xarelto by concealing and suppressing

material facts regarding the dangerous and serious health and/or safety concerns of Xarelto.

       230.    That Defendants willfully and intentionally failed to disclose the truth, failed to

disclose material facts and made false representations with the purpose and design of deceiving

and lulling the Decedent, as well as Decedent’s respective healthcare professionals into a sense

of security so that Decedent would rely on the representations made by Defendants, and

purchase, use and rely on Xarelto and/or that Decedent’s respective healthcare providers would

dispense, prescribe, and/or recommend the same.

       231.    Defendants, through their public relations efforts, which included but were not

limited to the public statements and press releases, knew or should have known that the public,




                                        Page 46 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 47 of 54



including the Decedent, as well as Decedent’s respective healthcare professionals would rely

upon the information being disseminated.

       232.    Defendants utilized direct to consumer advertising to market, promote, and/or

advertise Xarelto.

       233.    That the Decedent and/or Decedent’s respective healthcare professionals did in

fact rely on and believe the Defendants’ representations to be true at the time they were made

and relied upon the representations as well as the superior knowledge of treatment for reducing

the risk of stroke and systemic embolism in patients with non-valvular atrial fibrillation, reducing

the risk of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip

and knee replacement surgery, and were thereby induced to purchase, use and rely on

Defendants’ drug Xarelto.

       234.    That at the time the representations were made, the Decedent and/or Decedent’s

respective healthcare providers did not know the truth with regard to the dangerous and serious

health and/or safety concerns of Xarelto.

       235.    That the Decedent did not discover the true facts with respect to the dangerous

and serious health and/or safety concerns, and the false representations of Defendants, nor could

the Decedent with reasonable diligence have discovered the true facts.

       236.    That had the Decedent known the true facts with respect to the dangerous and

serious health and/or safety concerns of Xarelto, Decedent would not have purchased, used

and/or relied on Defendants’ drug Xarelto.

       237.    That the Defendants’ aforementioned conduct constitutes fraud and deceit, and

was committed and/or perpetrated willfully, wantonly and/or purposefully on the Decedent.




                                        Page 47 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 48 of 54



        238.    As a result of the foregoing acts and omissions, Decedent was caused to suffer

serious and dangerous side effects including but not limited to, life-threatening bleeding, as well

as other severe and personal injuries which are permanent and lasting in nature, physical pain

and mental anguish, diminished enjoyment of life, and financial expenses for hospitalization and

medical care.

        239.    Accordingly, the Plaintiff brings all such causes of action on behalf of the

Decedent.

                       NINTH CAUSE OF ACTION AS
                       AGAINST THE DEFENDANTS
      (VIOLATION OF THE CONNECTICUT UNFAIR TRADE PRACTICES ACT)

        240.    Plaintiff repeats, reiterates and realleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.

        241.    Defendants engaged in consumer-oriented, commercial conduct by selling and

advertising Xarelto in the State of Connecticut.

        242.    Defendants have a statutory duty to refrain from engaging in unfair methods of

competition and unfair or deceptive acts or practices in the conduct of any trade or commerce,

including the sale and promotion of Xarelto, pursuant to the Connecticut Unfair Trade Practices

Act §42-110b, et seq. (hereinafter “the Act”), which prohibits and declares such acts or practices

as unlawful.

        243.    Defendants engaged in unfair, deceptive, false and/or fraudulent acts and/or

practices in violation of the Act through its false and misleading promotion of Xarelto designed

to induce Decedent to purchase and use Xarelto.




                                            Page 48 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 49 of 54



       244.    Defendants’ conduct as described herein constituted unfair and deceptive acts and

practices, including, but not limited to:

               (a)   Publishing instructions and product material containing inaccurate and
                     incomplete factual information;

               (b)   Misrepresenting the nature, quality, and characteristics about the product;
                     and

               (c)   Engaging in fraudulent or deceptive conduct that creates a likelihood of
                     confusion or misunderstanding.

       245.    Defendants misrepresented the alleged benefits of Xarelto, failed to disclose

material information concerning known side effects of Xarelto, misrepresented the quality of

Xarelto, and otherwise engaged in fraudulent and deceptive conduct which induced Decedent to

purchase and use Xarelto.

       246.    Defendants uniformly communicated the purported benefits of Xarelto while

failing to disclose the serious and dangerous side-effects related to the use of Xarelto, its safety,

its efficacy, and its usefulness. Defendants made these representations to physicians, the medical

community at large, and to patients and consumers such as Decedent in the marketing and

advertising campaign described herein.

       247.    Defendants' conduct in connection with Xarelto was impermissible and illegal in

that it created a likelihood of confusion and misunderstanding, because Defendants misleadingly,

falsely and or deceptively misrepresented and omitted numerous material facts regarding, among

other things, the utility, benefits, costs, safety, efficacy and advantages of Xarelto.

       248.    Defendants’ conduct as described above was a material cause of Decedent’s

decision to purchase Xarelto.

       249.    As a direct, foreseeable and proximate cause of Defendants’ conduct in violation

of the Act, Decedent suffered damages, including personal injuries, economic damages, and non-



                                            Page 49 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 50 of 54



economic damages. Defendants’ conduct was further wanton, egregious, and reckless so as to

warrant the award of punitive damages.

        250.    As a result of the foregoing acts and omissions, Decedent was caused to suffer

serious and dangerous side effects including but not limited to, life-threatening bleeding, as well

as other severe and personal injuries which are permanent and lasting in nature, physical pain

and mental anguish, diminished enjoyment of life, and financial expenses for hospitalization and

medical care.

        251.    Accordingly, the Plaintiff brings all such causes of action on behalf of the

Decedent.

                                TENTH CAUSE OF ACTION AS
                                AGAINST THE DEFENDANTS
                                   (PUNITIVE DAMAGES)

        252.    Plaintiff repeats, reiterates and realleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.

        253.    At all material times, the Defendants knew or should have known that Xarelto

was inherently dangerous.

        254.    At all material times, the Defendants concealed the dangers and health risks from

Decedent, physicians, pharmacist, other medical providers, the FDA, and the public at large.

        255.    At all material times, the Defendants made misrepresentations to Decedent,

Decedent’s physicians, pharmacists, hospitals and medical providers, and the public in general as

previously stated herein as to the safety and efficacy of Xarelto.

        256.    Despite their knowledge, the Defendants continued to aggressively market

Xarelto to consumers, including Decedent, without disclosing its dangerous side effects.




                                            Page 50 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 51 of 54



       257.    Despite Defendants’ knowledge of Xarelto’s defective and unreasonably

dangerous nature, Defendants continued to test, design, develop, manufacture, label, package,

promote, market, sell and distribute it so as maximize sales and profits at the expense of the

health and safety of the public, including the Decedent, in conscious disregard of the foreseeable

harm caused by Xarelto.

       258.    Defendants’ conduct was intentional and/or wanton.

       259.    Defendants’ conduct as described herein, including, but not limited to, their

failure to adequately test their product, to provide adequate warnings, and their continue

manufacture, sale, and marketing of Xarelto when they knew or should have known of the

serious health risks, evidences a flagrant disregard of human life as to warrant the imposition of

punitive damages as the acts or omissions were committed with knowing, conscious and

deliberate disregard for the rights and safety of consumers, including Decedent.

       260.    As a proximate result of Defendants’ acts and omissions, Decedent was caused to

suffer serious and dangerous side effects including, life-threatening bleeding, as well as other

severe and personal injuries which are permanent and lasting in nature, physical pain and mental

anguish, diminished enjoyment of life, expenses for hospitalization and medical treatment, and

loss of earnings.

       261.    Accordingly, the Plaintiff brings all such causes of action on behalf of the

Decedent.




                                       Page 51 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 52 of 54



                              ELEVENTH CAUSE OF ACTION AS
                                AGAINST THE DEFENDANTS
                                   (SURVIVAL ACTION)

         262.   Plaintiff repeats, reiterates and realleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.

         263.   Plaintiff has the right to bring the following survival action on behalf of Decedent

pursuant to Connecticut’s Survival of Civil Actions Statute, Conn. Gen. Stat. §52-599.

         264.   All causes of action asserted in this Complaint survive the death of the Mark

Tonon.

         265.   Prior to Decedent’s death on January 31, 2017, Decedent was hospitalized in

Bristol, Connecticut for one (1) day for a cardiac arrest that was caused by Defendants’ Xarelto.

         266.   As a result of the foregoing acts and omissions, the Decedent was caused to suffer

serious and dangerous side effects including, life-threatening bleeding, as well as other severe

and personal injuries which are permanent and lasting in nature, physical pain and mental

anguish, including but not limited to, diminished enjoyment of life, shortened life expectancy,

expenses for hospitalization, and loss of earnings.

         267.   Accordingly, the Plaintiff brings all such causes of action on behalf of the

Plaintiff-Decedent for these damages.

         268.   Plaintiff further pleads all survival damages allowed by the State of Connecticut

Survival Statute.

                                  TWELFTH CAUSE OF ACTION AS
                                    AGAINST THE DEFENDANTS
                                   (WRONGFUL DEATH ACTION)

         269.   Plaintiff repeats, reiterates and realleges each and every allegation of this




                                            Page 52 of 54
       Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 53 of 54



Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.

        270.    All causes of actions asserted in this Complaint survive the death of the Plaintiff-

Decedent.

        271.    Plaintiff has the authority to bring the following Wrongful Death Action on behalf

of the beneficiaries pursuant to the Connecticut’s Wrongful Death Statute, Conn. Gen. Stat. §52-

555.

        272.    As a result of the foregoing acts and/or omissions on the part of the Defendants,

the Plaintiff-Decedent died on January 31, 2017, and said death was proximately caused in whole

or in part by the tortious conduct and/or negligence, recklessness and gross negligence of the

Defendants herein.

        273.    As a direct, foreseeable and proximate result of Defendants’ aforementioned

conduct, Plaintiff-Decedent’s estate has suffered and incurred damages, including medical

expenses; the loss of accumulations; funeral expenses; probate, attorney, accountant, and other

fees and costs of administration; and other economic and non-economic damages flowing from

the death of the Plaintiff-Decedent.

        274.    Plaintiff further pleads all wrongful death damages allowed by the State of

Connecticut’s Wrongful Death Statute.

                                            PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment against the Defendants on each of the

above-referenced claims and Causes of Action and as follows:

         276. Awarding compensatory damages in excess of the jurisdictional amount,

including, but not limited to pain, suffering, emotional distress, loss of enjoyment of life, and

other non-economic damages in an amount to be determined at trial of this action;

         277. Awarding economic damages in the form of medical expenses, out of pocket


                                            Page 53 of 54
      Case 2:19-cv-00691-EEF-MBN Document 1 Filed 01/30/19 Page 54 of 54



expenses, lost earnings and other economic damages in an amount to be determine at trial of this

action;

           278. Punitive and/or exemplary damages for the wanton, willful, fraudulent, reckless

acts of the Defendants who demonstrated a complete disregard and reckless indifference for the

safety and welfare of the general public and to the Plaintiff in an amount sufficient to punish

Defendants and deter future similar conduct;

           279. Prejudgment interest;

           280. Postjudgment interest;

           281. Awarding Plaintiff reasonable attorneys’ fees;

           282. Awarding Plaintiff the costs of these proceedings; and

           283. Such other and further relief as this Court deems just and proper.


                                    DEMAND FOR JURY TRIAL

          Plaintiff hereby demands trial by jury as to all issues.



Dated: January 30, 2019                          By:       /s/ Leslie LaMacchia

                                                       Leslie LaMacchia, Esq.
                                                       Adam Pulaski, Esq.
                                                       PULASKI LAW FIRM, PLLC
                                                       2925 Richmond Avenue, Suite 1725
                                                       Houston, TX 77098
                                                       (713) 664-4555 Phone
                                                       (713) 664-7543 Fax
                                                       llamacchia@pulaskilawfirm.com
                                                       adam@pulaskilawfirm.com

                                                       Attorneys for the Plaintiff




                                           Page 54 of 54
